Citation Nr: 1809234	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  06-24 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Robert Legg, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served in the Alabama Army National Guard from March 1983 to April 2004.  He had active duty service from June 1983 to November 1983 and other periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA), Regional Office (RO), rating decision in September 2005 that denied service connection for multiple sclerosis.  The Veteran and his spouse testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge in February 2010.  A transcript of the hearing is of record.

In September 2013, the Board denied the claim.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court vacated the Board's decision and remanded the case for readjudication in compliance with directives specified in a Joint Motion for Remand (JMR).  In October 2014, October 2016, and May 2017, the Board remanded the case for further development, to include efforts to verify the Veteran's periods of service from 1995 to 1998.  In January 2012, May 2013, October 2014, the Veteran submitted a waiver of agency of original jurisdiction (AOJ) consideration of new evidence.  See 38 C.F.R. § 20.1304 (2017).


FINDINGS OF FACT

1.  The requirements for status as a Veteran are met based upon a period of service on May 7, 2000.  

2.  Multiple sclerosis is not shown to have been incurred or aggravated during a period of qualifying service; and multiple sclerosis was not manifest within the seven year presumptive period following a period of 90-days of continuous qualifying service. 

3.  Multiple sclerosis is not shown to have been proximately due to or permanently aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for the establishment of service connection for multiple sclerosis have not been met.  38 U.S.C. §§ 101, 1110, 1112, 1113, 1131, 1153 (2012); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Assist

Neither the Veteran nor his attorney has raised any unresolved issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  There was substantial compliance with the prior remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.).

The Board notes that the directives specified in the April 2014 JMR, in essence, found the determination that service connection was not warranted for the appellant's multiple sclerosis was problematic insofar as the September 2013 decision did not consider the fact that the appellant was already in receipt of benefits based on service connection for the right ankle injury that he sustained during the period of May 7, 2000.  It was noted that as status as a "Veteran" based upon a period of ACDUTRA required a claimant to establish that he was disabled from a disease or injury incurred in the line of duty during that period of ACDUTRA, it followed that a claimant granted benefits based on a disease or injury incurred during ACDUTRA becomes a Veteran for all compensation purposes for that time period.  The JMR cited 38 C.F.R. § 3.1(a),(d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown,  7 Vet. App. 466, 470 (1995); Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010); and Mercado-Martinez v. West, 11 Vet. App. 415,419 (1998), in support of the matter.  It was asserted that the Board should have considered the effect of the service-connected right foot drop on the claim and more specifically on the claimant's overall status as a Veteran for compensation purposes either directly or presumptively.  

The record shows that pursuant to subsequent Board remands the AOJ requested additional service records from the facilities as directed.  The AOJ contacted the Defense Personnel Records Information Retrieval System (DPRIS which includes National Personnel Records Center (NPRC) records) on September 20, 2017, and the Records Management Center on September 16, 2017.  The responses from these facilities and duplicate copies of service records were sent to VA.  The record also shows that the Veteran's attorney informed VA in several letters that all of the Veteran's available service records are contained in the file.  In the letter from NPRC dated July 7, 2017, NPRC stated that a DD Form 214, Report of Separation is issued when a service member performs active duty or at least 90 or more consecutive days of active duty training and that an enclosed separation document verified the Veteran's initial period of active duty for training, but that because subsequent periods of active duty for training were less than 90 days no additional separation documents were issued.  The DD Form 214 submitted by NPRC is for the period of active duty from June 8, 1983 to November 2, 1983.  The other records from NPRC do not show that the Veteran served on active duty status from 1995 to 1998.  In November 2017, the AOJ made a determination that all attempts to obtain additional service records had been exhausted and that further attempts to obtain any additional records would be futile.  

The Board notes that notice letters were provided to the Veteran in April 2005, before adjudication of the claim, and in May 2010, July 2010, June 2012, March 2015, and December 2016.  Service treatment records and personnel records are associated with the file.  VA treatment records, Social Security Administration records, and private medical records are associated with the claims file.  The Board finds that there is no existing and adequately identified relevant evidence that has not been obtained for review.  In April 2009, April 2010, May 2010, August 2012, and April 2015, the Veteran informed VA that he had no additional evidence or information to submit in support of his claim.

The Veteran underwent VA examinations in August 2010, November 2011, and March 2013 to obtain medical evidence as to the onset of multiple sclerosis and whether his disease was aggravated by a period of service or by a service-connected disability.  An additional VA medical opinion was obtained in December 2011.  The Board finds that VA examinations and medical opinion are adequate for adjudication purposes.  The examinations were performed based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Rationale for the medical conclusions was provided.  

At the February 2010 Travel Board hearing, the Veteran was assisted by a representative.  The issue on appeal was fully explained and the submission of evidence that may have been overlooked was suggested.  The duties set forth in 38 C.F.R. § 3.103 (c)(2) were met and any error in notice during the hearing constitutes harmless error.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) (superseded by revised regulations for subsequent claims).  

2.  Law and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Claims for disability compensation benefits comprise five elements: (1) Veteran status, (2) present disability, (3) service connection, (4) degree of disability, and (5) effective date of the disability.  See D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  To obtain veteran status, a claimant must prove that he or she is a "veteran" for VA purposes, defined in relevant part as "a person who served in the active military, naval, or air service" and who was discharged or released under conditions other than dishonorable.  38 U.S.C. § 101(2) (2012).  

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C. § 101(21), (24) (2012); 38 C.F.R. § 3.6(a), (d) (2017); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  ACDUTRA is, generally, full-time duty in the Armed Forces performed by reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2017).  Generally, the regulations concerning presumptive service connection, the presumption of soundness, and the presumption of aggravation are inapplicable to claims based upon ACDUTRA service.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); but see Hill v. McDonald, 28 Vet. App. 243, 250 (2016) ("once a claimant has achieved veteran status for a single disability incurred or aggravated during a period of ACDUTRA, veteran status applies to all disabilities claimed to have been incurred or aggravated during that period of ACDUTRA").  If Veteran status is established and a claimant submits documentation that, together with the rest of the record, evidences both the baseline severity of the preexisting condition prior to the period of ACDUTRA and a permanent increase in disability during a period of ACDUTRA, the claimant may take advantage of the presumption of aggravation.  See Hill, at 255.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted with the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Certain chronic diseases are subject to presumptive service connection if manifest to a degree of 10 percent or more even though there is no evidence of such disease during the period of service.  For multiple sclerosis such manifestation is required within seven years of separation from a period of qualifying service.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  The presumption may be applied from any continuous 90-day period of qualifying service.  See 38 U.S.C. § 1112; 38 C.F.R. § 3.307(a)(1); see also Lorenzano v. Brown, 4 Vet. App. 446, 449-450 (1993) (citing legislative history and upholding the requirement for ninety days of continuous active service before service connection may be presumed).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Multiple sclerosis is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

3.  Analysis

In statements and testimony in support of his claim the Veteran asserts that service connection for multiple sclerosis is warranted since this disease first manifested during a period of active service while serving with the Army National Guard.  He also claims that this disorder was either caused or aggravated by a service-connected right ankle disability.  

A review of the Veteran's service treatment and personnel records reveals that he incurred a twisted right ankle on May 7, 2000, during a period of ACDUTRA.  In that same month, the Veteran sought private treatment for a sprained right ankle, at which time an ankle brace was prescribed.  A September 2000 note from Dr. A. reported that the Veteran was then five weeks status-post right lateral ankle reconstruction.  Subsequent records document a secondary staph infection, which apparently resolved, as well as complaints of instability in the right ankle and right knee. 

In August 2001, the Veteran was provided a diagnosis of multiple sclerosis (MS) by L.W.E., M.D.  At the time of the diagnosis, the Veteran was noted as having right hemiparesis and right leg weakness for the previous year or so.  It was also noted that since his right ankle surgery he reported he had "never quite been the same with the right leg weakness."  Subsequent records from this provider document worse symptomatology on the right side of the Veteran's body compared to the left. 

In December 2004, the Veteran was afforded a VA examination of the joints in response to his claim for service connection of a right ankle disability.  Although this examination pertained only to the right ankle, the examiner commented that "[m]ultiple sclerosis is a systemic demyelinating disease that would cause involvement [of the] limbs bilaterally, more so than unilateral[ly]."

In a February 2005 private medical opinion Dr. L.W.E. reported that he had followed the Veteran for MS since 2001, i.e. the initial diagnosis.  It was noted that prior to the Veteran's diagnosis of MS, he had ankle surgery and thereafter "had a decline" with a subsequent diagnosis of MS.  Dr. L.W.E. also noted that it had "been reported that after surgery or other overwhelming infections and illnesses, patients can have an exacerbation or even unmasking" of MS.  He stated that "[t]his may have been the case with [the Veteran]," but that he could not say with 100 percent certainty that this was "the culprit that unmasked his multiple sclerosis."

The Veteran was afforded another VA examination in August 2010, specifically related to his MS claim.  The examiner opined that the Veteran's MS was initially diagnosed in 2001, but that his symptoms may have started about four years before that initial diagnosis.  The RO found that the August 2010 examiner's opinion was inadequate, apparently because the claims file was not reviewed, and another VA opinion was submitted in November 2011.  The November 2011 examiner opined that it was less likely that the Veteran's right ankle condition sustained in service represented the early stages of MS.  Her rationale was that it was not known if the Veteran had sprained his ankle as a result of loss of balance, and additionally, one would expect to see more than just one symptom of MS initially.  An addendum opinion was submitted in December 2011.  The examiner opined that it was less likely that the Veteran's ankle condition aggravated his MS beyond the normal progression.  Her rationale was that the ankle condition had nothing to do with his MS and that they were two separate entities. 

In a January 2012 statement, the Veteran's private physician, Dr. L.W.E., noted that a review of the medical records showed that as early as February 1996 the Veteran had numbness of his right hand, a band around his chest and some tightness, and his right leg had paresthesias at that time.  He also noted that the Veteran complained of numbness of his hand, wrist, and waist in February 1996.  He noted further that the Veteran had a five pound weight loss after he had been overseas in February 1999.  Based on this information, he opined that the Veteran had MS symptoms dating back to at least February 1996 and that was when his MS began. 

In a February 2012 remand, the Board found that the December 2011 VA opinion did not adequately address all of the relevant private medical findings of record, including the aforementioned February 2005 statement from Dr. L.W.E., a medical article submitted by the Veteran entitled "The Demyelinating Diseases," and the January 2012 statement from Dr. L.W.E. 

The Veteran was afforded another VA examination in March 2013.  The examiner opined that the claimed condition clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  The examiner's rationale was that according to neurological medical literature, most likely MS occurs as a result of some combination of genetic, environmental, and infectious factors, and possibly other factors like vascular problems.  She also noted that epidemiological studies of MS provided hints on possible causes for the disease and that theories try to combine the known data into plausible explanations but none has proved definitive.  She specifically noted reference to Dr. L.W.E. and the neurological medical literature report that "viral infections such as the common cold, influenza, or gastroenteritis increase the risk of relapse."  However, she found that there was no evidence that the Veteran suffered a "viral" infection of the ankle.  She also noted that according to neurological studies, there was no evidence that vaccination, physical trauma, or Uhthoff's phenomenon were relapse triggers.  Finally, she noted that according to medical literature, many microbes have been proposed as potential infectious triggers of MS, but none have been substantiated.

In a September 2014 private medical opinion G.K., M.D., identified as a specialist in internal medicine, noted that a review of the record revealed the Veteran developed MS in July 2001 and that no diagnosis or testing suggestive of MS had been provided prior to that date.  It was also noted that the Veteran's ankle injury in 2000 had not caused or contributed to his development of MS and that the medical literature included multiple studies that looked for an association between trauma and MS but found none.  Medical literature citations were provided in support of the conclusion.  Dr. G.K. further stated his belief that reported symptoms in the late 1980s, including a belt-like sensation around the waist and tingling in the fingers, was not indicative of MS because neurologic testing had been normal.  It was additionally noted that his post-surgery ankle symptoms were not unexpected after such injury and surgery and that MS was not the most likely explanation for those symptoms.  Dr. G.K. acknowledged that it was possible that various symptoms earlier than 2001 could be related to MS, but that the probability of that fact did not rise to the level of as likely as not.  The March 2013 VA medical opinion which found that the Veteran's MS had clearly and unmistakably existed prior to 2001 was unsupported by adequate rationale or the facts of the case which were clear that his MS developed in July 2001.  

Based upon the evidence of record, the Board finds that the evidence shows that the requirements for status as a Veteran are met based upon a period of service on May 7, 2000, and that the Veteran had a period of 90-days of continuous qualifying service from June 1983 to November 1983.  The Board further finds the Veteran's multiple sclerosis is not shown to have been incurred or aggravated during a period of qualifying service and was not manifest within the seven year presumptive period following a period of 90-days of continuous qualifying service.  Multiple sclerosis is also not shown to have been proximately due to or permanently aggravated by a service-connected disability.  

The record shows that while serving on ACDUTRA on May 7, 2000, the Veteran received injuries which included a twisted right ankle.  A December 2004 VA examination established a diagnosis of right ankle drop and the examiner opined that it was more likely than not that right ankle weakness and foot drop were related to the right ankle surgery for the line of duty injury and repair of the peroneus ligament.  A January 2005 rating decision granted service connection for right foot drop on the basis that the Veteran sustained a right ankle injury on ACDUTRA, and he sustained trauma to the peroneus tendon which was reconstructed on an outpatient basis.  A 40 percent rating was assigned from August 24, 2004, the date the Veteran filed the initial claim for service connection compensation.  

The Board notes that the Veteran does not assert and the competent and credible evidence does not establish that multiple sclerosis was first manifested in the period of active service from June 1983 to November 1983.  Service treatment records do not show treatment or diagnosis of multiple sclerosis.  There is no competent evidence of a diagnosis of multiple sclerosis within seven years after service separation in November 1983.  The persuasive evidence of record shows that the multiple sclerosis was definitively diagnosed in August 2001, 18 years after this period of service.  Although the evidence indicates possible symptoms of MS as early as February 1996, even assuming a diagnosis from this date would not met the seven year requirement of manifestation after separation from a period of qualifying service approximately 12 years earlier in November 1983.  

The weight of the competent and credible evidence of record shows that the Veteran's multiple sclerosis did not initially manifest to a compensable degree within the seven year presumptive period after separation from 90 days of continuous active service from June 1983 to November 1983.  This is the only demonstrated time period of service for 90 continuous days.  In fact, service retirement point reports show that the only period of active service with 90 days or more of continuous service was in 1983.  There is also no competent medical evidence of record indicating that multiple sclerosis is related to any injury or other event during his period of service from June 1983 to November 1983.  Nor is there any evidence of continuity of symptoms or chronicity from such service.

The Board further finds that the weight of the competent and credible evidence shows that the Veteran's multiple sclerosis was not manifest during service on May 7, 2000, and is not proximately due to the right ankle injury incurred on that date.  The November 2011 VA medical opinion and September 2014 private medical opinion are persuasive as to this matter.  The Board also finds that the February 2005 private medical statement of Dr. L.W.E. noting that it had "been reported that after surgery or other overwhelming infections and illnesses, patients can have an exacerbation or even unmasking" of multiple sclerosis is, in essence, equivocal as to the issue of aggravation of the Veteran's MS as a result of his service-connected ankle disability.  Although his statement that he could not say with 100 percent certainty that this was "the culprit that unmasked his multiple sclerosis" suggests consideration of a standard in excess of that required for VA compensation purposes, the use of the phrase "may have been" is also found to be too inconclusive to be of any probative weight.  The Board notes that aggravation may not be conceded where the disability underwent no increase in severity during service.  See 38 C.F.R. § 3.306(b).  

The Board finds that service connection for multiple sclerosis based on the Veteran's service on May 7, 2000, may not be established on a presumptive basis.  As noted, "Veteran" status has been established for an ankle disability sustained on this date and service connection may be granted for any disability arising from this period of service, including all applicable presumptions.  However, as this service was not a period of 90 days of continuous service the presumptive service connection provisions of 38 U.S.C. § 1112 and 38 C.F.R. § 3.307 are not applicable.  See Lorenzano, 4 Vet. App. At 449-450.  

The Veteran has made general assertions that service connection is warranted for multiple sclerosis and, as a lay person, he is competent to describe observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology and onset of multiple sclerosis, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Some medical issues require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise or training.  As discussed above, the weight of the competent and credible evidence establishes that multiple sclerosis is not shown to have been incurred or aggravated during a period of qualifying service, was not manifest within the seven year presumptive period following a period of 90-days of continuous qualifying service, and is not shown to have been proximately due to or permanently aggravated by a service-connected disability.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The Board finds that the preponderance of the evidence is against the Veteran's claim.


ORDER

Service connection for multiple sclerosis is denied. 



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


